Citation Nr: 1109430	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-35 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a statement in November 2006 which the Board construes as a notice of disagreement with the September 2006 decision.  The RO issued the Veteran a statement of the case in September 2008, and the Veteran perfected his appeal in October 2008.

In response to his request for a Board hearing at the RO, the Veteran was scheduled to attend such a hearing in July 2010.  He submitted a request to reschedule that hearing for after December, and in response was scheduled for a Board hearing in January 2011.  He failed, without explanation, to report for that hearing.  The Veteran's request for a travel Board hearing consequently is considered withdrawn.  38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1.  The Veteran's hearing loss originated from acoustic trauma in service.   

2.  The Veteran's tinnitus originated from acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).
  
2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA has certain duties to notify and assist the Veteran in his appeal; however, given the favorable actions taken hereinbelow, further discussion explaining how VA complied with those laws is unnecessary.  The Board notes in passing that the RO advised the Veteran in February 2006 of the information and evidence necessary to substantiate the initial rating assigned and the effective date for the grant of service connection in the event his claims were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran contends that he has hearing loss and tinnitus related to service noise exposure.  He maintains that he was exposed to jet noises on a daily basis, as well as noise from firing ranges and the demolition of ammunition.  He additionally maintains that his "shop" in service was located directly behind a blast shield where planes were docked to test engines during maintenance.

The service treatment records show that audiometric testing was not conducted at service entrance.  Instead, the Veteran's auditory acuity was tested through the whispered voice method, and found to be unimpaired.  The records are silent for any reference to hearing loss, and mention that he used ear plugs.  An entry for December 1963 recorded that he denied any tinnitus.  The records are otherwise silent for any reference to tinnitus.  When evaluated in October 1963, the Veteran reported that his work involved loading or offloading weapons from aircraft.  

At the examination for discharge from service in December 1965, audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
5
LEFT
10
10
-5
0
-5

The Veteran's DD Form 214 shows that he served in the Air Force as a weapons mechanic.

The post-service records are silent for any reference to hearing loss or tinnitus until 2005.  A December 2005 statement by W. Perry, Ph.D., an audiologist, indicates that the Veteran reported a history that was positive for hearing loss and tinnitus thought to be due to intense noise exposure in service.  Dr. Perry indicated that he reviewed the Veteran's military records and confirmed that the Veteran served as a weapons mechanic, where he was routinely exposed to high intensity jet noise at close proximity.  The Veteran reported noticing tinnitus on exiting service, with hearing loss becoming apparent approximately 5 years later.  Dr. Perry noted that current audiometric testing showed hearing loss in the Veteran that was typical of noise-induced hearing loss.  

In the December 2005 statement, Dr. Perry opined that the Veteran had hearing loss and tinnitus of a type and pattern associated with intense noise exposure, and that it was more likely than not that a significant portion of the hearing impairments were due to service.  Dr. Perry explained that nothing else in the Veteran's history accounted for the hearing loss and tinnitus.

The Veteran attended a VA examination in March 2007.  The examiner noted that the Veteran's service separation examination showed normal hearing.  The Veteran reported the onset of his hearing loss as around 1987, and believed it was due to noise exposure from gunfire and jet engines in service.  The Veteran denied the use of hearing protection around noise, denied post-service noise exposure, explaining that he worked as a design engineer, and denied recreational noise exposure.  The Veteran reported that his tinnitus began shortly after service.  The Veteran's responses on audiometric testing were considered unreliable.  The examiner concluded that the Veteran had some degree of bilateral sensorineural hearing loss with a pseudohypoacusis overlay.  The examiner noted that this called the report of subjective tinnitus into question.  The examiner found that the Veteran was not cooperative, and in consequence the examiner did not offer an opinion as to the etiology of the hearing loss or claimed tinnitus.

The Veteran attended a second VA examination in November 2008.  The examiner reviewed the service treatment records, noting the absence of hearing impairment, as well as Dr. Perry's findings.  The Veteran reported service noise exposure from gunfire and jet engines, that hearing loss began insidiously and was gradually progressive, and that  he first sought evaluation for hearing loss in 2005.  The Veteran denied post-service noise exposure, explaining that he worked as an engineer/designer, and only occasionally visited the plant in areas where the noise exposure was not hazardous.  He also denied recreational noise exposure.  The Veteran reported the onset of tinnitus as between 1968 to 1978.  Audiometric testing showed the presence of bilateral hearing loss.  The examiner diagnosed the Veteran as having hearing loss and subjective tinnitus.  The examiner concluded that the hearing loss was not caused by events in service because the Veteran's hearing was normal at the time of separation.  He concluded that it was at least as likely as not that the tinnitus was related to the same etiology as the hearing loss.

In this case there is medical opinion evidence that tends to weigh in favor of the claims, and medical opinion evidence that tends to weigh against the claims.  The unfavorable evidence includes the March 2007 and November 2008 VA examination reports.  The March 2007 examiner actually did not render an opinion as to the etiology of the hearing loss or tinnitus, but did suggest that the Veteran's lack of effort at the examination called into question whether tinnitus was actually present.  The November 2008 examiner opined that the hearing loss was not related to service, and suggested the same as to the tinnitus, as he indicated that the two disorders arose from the same origin.
 
The favorable evidence includes Dr. Perry's December 2005 opinion to the effect that the Veteran's hearing loss and tinnitus originated in large part from service noise exposure.

The veteran served as a weapons mechanic in service, and his account of exposure to running jet engines is consistent with the duties of such a position.  See 38 U.S.C.A. § 1154(a) (West 2002).  Although the Veteran's post-service assertion that he did not use hearing protection in service is undermined by the specific reference in the service treatment records to his use of ear plugs, the Board finds that the Veteran was exposed to jet engine noise exposure as claimed, and in levels amounting to acoustic trauma.

Although the Veteran's auditory acuity at service discharge was normal, and described as such by both the March 2007 and November 2008 VA examiners, see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (observing that the threshold for normal hearing is 0 to 20 decibels), the mere fact that there was no audiometric demonstration of hearing loss at service discharge is not dispositive.  See Hensley, 
5 Vet. App. at 150-60 (when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service).  

The Veteran contends that he noticed his hearing loss within several years of service, and since that time.  He is competent to report noticing a decrease in auditory acuity.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has no reason to doubt the credibility of his account of hearing loss problems through the years.  The Board also has no reason to doubt the credibility of his account of the absence of significant post-service noise exposure.

Dr. Perry concluded that the Veteran's hearing loss originated in service.  He made reference to the particular pattern of the hearing loss, and explained that the pattern was consistent with the type of acoustic trauma the Veteran experienced in service.

In view of the foregoing, the Board finds that the probative value of the opinion of Dr. Perry is at least in relative equipoise with the probative value of the opinions of the March 2007 and November 2008 VA examiners.  See Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  Dr. Perry's opinion is based on an accurate understanding of the Veteran's exposure to acoustic trauma in service, and provides a persuasive rationale based on the actual pattern shown for the Veteran's hearing loss.  The November 2008 VA opinion is based solely on the results of audiometric evaluation at service discharge, with no consideration of the absence of significant post-service noise exposure or the Veteran's account of hearing loss through the years.

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss originated from acoustic trauma in service.  Consequently, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

As to the claim for service connection for tinnitus, as already discussed, the Veteran's account of acoustic trauma in service is credible.  Although on one occasion in 1963 the Veteran denied tinnitus, he served for about two more years following that entry.  The Board notes that tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Given the Veteran's frequent exposure to intense noise in service, the Board finds his account of developing tinnitus at some point in service to be credible, as well as his account of tinnitus since service.

The Board has considered the March 2007 examiner's suggestion that the Veteran does not actually have tinnitus, as well as the November 2008 examiner's description of the tinnitus as "subjective."  Dr. Perry has indicated that the Veteran does in fact have tinnitus, and given the Veteran's exposure to acoustic trauma, and the fact that ringing in the ears is a symptom the Veteran is competent to report, the Board finds that the evidence does establish the presence of tinnitus in the Veteran.

With respect to the etiology of the tinnitus, Dr. Perry opined that the tinnitus is due in large part to service noise exposure.  The November 2008 examiner concluded that the tinnitus would share the same origin as the hearing loss (and as discussed 

above, that origin is service).  Given that the opinions on file support the Veteran's assertion that his tinnitus originated in service, resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


